Name: Commission Regulation (EC) No 1597/1999 of 20 July 1999 determining to what extent import right applications submitted for live bovine animals weighing between 80 and 300 kg as part of a tariff quota provided for in Regulation (EC) No 1247/1999 may be accepted
 Type: Regulation
 Subject Matter: agricultural activity;  means of agricultural production;  tariff policy;  trade;  EU finance
 Date Published: nan

 EN Official Journal of the European Communities 21. 7. 1999L 188/50 COMMISSION REGULATION (EC) No 1597/1999 of 20 July 1999 determining to what extent import right applications submitted for live bovine animals weighing between 80 and 300 kg as part of a tariff quota provided for in Regulation (EC) No 1247/1999 may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1247/1999 of 16 June 1999 laying down detailed rules for the application of a tariff quota for live bovine animals weighing from 80 to 300 kg and originating in certain third countries (1), and in particular Article 4 thereof, (1) Whereas Article 1(1) of Regulation (EC) No 1247/1999 lays down the number of head of live bovine animals weighing between 80 and 300 kg originating in certain third countries which may be imported under special conditions in the period 1 July 1999 to 30 June 2000; (2) Whereas the quantities for which import right applica- tions have been submitted exceed the quantities avail- able; whereas, pursuant to Article 4(2) of Regulation (EC) No 1247/1999, a single percentage reduction in the quantities applied for should be fixed, HAS ADOPTED THIS REGULATION: Article 1 All applications for import rights lodged pursuant to Article 3 of Regulation (EC) No 1247/1999 shall be met to the extent of 0,49068 % of the quantity applied for. Article 2 This Regulation shall enter into force on 21 July 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 150, 17.6.1999, p. 18.